--------------------------------------------------------------------------------

EXHIBIT 10.3
 
INSPERITY, INC. 2012 INCENTIVE PLAN


INITIAL DIRECTOR STOCK AWARD AGREEMENT


This Restricted Stock Agreement (“Agreement”) is between Insperity, Inc. (the
“Company”) and _______________ (the “Grantee”), a nonemployee member of the
Board of Directors of the Company (a “Director”), regarding an award (“Award”)
of _____________ shares of Common Stock (as defined in the Insperity Inc. 2012
Incentive Plan (the “2012 Incentive Plan”), such Common Stock comprising this
Award referred to herein as “Restricted Stock”), awarded to the Grantee on
____________ (the “Award Date”), such number of shares subject to adjustment as
provided in the 2012 Incentive Plan, and further subject to the following terms
and conditions:
 
1.            Relationship to 2012 Incentive Plan. This Award is granted
pursuant to the 2012 Incentive Plan, as provided under the Insperity, Inc.
Directors Compensation Plan (the “Directors Compensation Plan”), subject to all
of the terms, conditions and provisions of, and administrative interpretations
under, the 2012 Incentive Plan, if any, which have been adopted by the Committee
thereunder. Any question of interpretation arising under this Agreement shall be
determined by the Committee and its determinations shall be final and conclusive
upon all parties in interest. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the 2012 Incentive Plan. For
purposes of this Agreement, the term “Service” shall mean service as a Director.
 
2.            Vesting Schedule.
 
(a)           Subject to Section 3 below, the Award hereby granted shall become
vested in three (3) cumulative annual installments, with one-third (1/3) of the
Restricted Stock becoming vested on the first (1st) anniversary of the Award
Date, another one-third (1/3) becoming vested on the second (2nd) anniversary of
the Award Date, and the remaining one-third (1/3) becoming vested on the third
(3rd) anniversary of the Award Date.
 
(b)           All unvested shares of Restricted Stock subject to this Award
shall vest, irrespective of the limitations set forth in subparagraph (a) above,
provided that the Grantee has been in continuous Service since the Award Date,
upon the occurrence of:
 
(i)           a Change in Control, unless otherwise provided for in the 2012
Incentive Plan, or
 
(ii)          the Grantee’s termination of Service by reason of death or
Disability.
 
(c)           For purposes of this Agreement:
 
(i)           “Disability” means Disability as such term is defined under the
Directors Compensation Plan.
 
3.            Forfeiture of Award.  Except as provided in another written
agreement between the Grantee and the Company, if the Grantee’s Service
terminates other than by reason of death or Disability, all unvested Restricted
Stock as of the Service termination date shall be forfeited. No additional
shares shall vest after the Grantee’s Service has terminated for any reason
other than death or Disability. The Company has sole discretionary authority to
determine when a Grantee’s Service terminates for all purposes under this
Agreement and the 2012 Incentive Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
4.            Escrow of Shares.  During the period of time between the Award
Date and the earlier of the date the Restricted Stock vests or is forfeited (the
“Restriction Period”), the Restricted Stock shall be registered in the name of
the Grantee and held in escrow by the Company, and the Grantee agrees, upon the
Company’s written request, to provide a stock power endorsed by the Grantee in
blank.  If any certificate is issued during the Restriction Period, it shall
bear a legend as provided by the Company, conspicuously referring to the terms,
conditions and restrictions described in this Agreement.  Upon termination of
the Restriction Period, a certificate representing such shares shall be
delivered upon written request to the Grantee as promptly as is reasonably
practicable following such termination.
 
5.            Code Section 83(b) Election.  The Grantee shall be permitted to
make an election under Code Section 83(b), to include an amount in income in
respect of the Award of Restricted Stock in accordance with the requirements of
Code Section 83(b).
 
6.             Dividends and Voting Rights.  The Grantee is entitled to receive
all dividends and other distributions made with respect to Restricted Stock
registered in his name and is entitled to vote or execute proxies with respect
to such registered Restricted Stock, unless and until the Restricted Stock is
forfeited.
 
7.             Delivery of Shares.  The Company shall not be obligated to
deliver any shares of Common Stock if counsel to the Company determines that
such sale or delivery would violate any applicable law or any rule or regulation
of any governmental authority or any rule or regulation of, or agreement of the
Company with, any national securities exchange or inter-dealer quotation system
upon which the Common Stock is listed or quoted.  In no event shall the Company
be obligated to take any affirmative action in order to cause the delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
 
8.             Notices and Disclosure.  Unless the Company notifies the Grantee
in writing of a different procedure, any notice or other communication to the
Company with respect to this Award shall be in writing and shall be delivered:
 
(a)           by registered or certified United States mail, postage prepaid, to
Insperity, Inc., Attn:  General Counsel, 19001 Crescent Springs Drive, Kingwood,
Texas 77339;
 
(b)           by hand delivery or otherwise to Insperity, Inc., Attn:  General
Counsel, 19001 Crescent Springs Drive, Kingwood, Texas 77339; or
 
(c)           by email to the Company’s General Counsel or his delegate.
 
Notwithstanding the foregoing, in the event that the address of the Company is
changed, notices shall instead be made pursuant to the foregoing provisions at
the Company’s then current address.
 
 
2

--------------------------------------------------------------------------------

 
 
Any notices provided for in this Agreement or in the 2012 Incentive Plan shall
be given in writing and shall be deemed effectively delivered or given upon
receipt or, in the case of notices delivered by the Company to the Grantee, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Grantee at the address specified at the end of this Agreement or at such
other address as the Grantee hereafter designates by written notice to the
Company.
 
The foregoing notwithstanding, the Grantee agrees that the Company may deliver
by email all documents relating to the 2012 Incentive Plan or this Award
(including, without limitation, prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Grantee also agrees that the Company may deliver
these documents by posting them on a web site maintained by the Company or by a
third party under contract with the Company.  If the Company posts these
documents on a web site, such posting is deemed to notify the Grantee.
 
9.             Assignment of Award.  Except as otherwise permitted by the
Committee, the Grantee’s rights under the 2012 Incentive Plan and this Agreement
are personal; no assignment or transfer of the Grantee’s rights under and
interest in this Award may be made by the Grantee other than by will or by the
laws of descent and distribution or by a qualified domestic relations order, and
this Award is payable during his lifetime only to the Grantee, or in the case of
a Grantee who is mentally incapacitated, this Award shall be payable to his
guardian or legal representative.
 
10.           Payment of Par Value.  The Company’s obligation to deliver the
shares of Restricted Stock to Grantee upon the vesting of such shares shall be
subject to the payment in full of the requisite par value per share of the
shares of Restricted Stock prior to such issuance (collectively, the “Par
Value”).  The Grantee approves and authorizes the Company to deduct the Par
Value of the shares of Restricted Stock from the Grantee’s cash compensation
from the Company or its affiliates. If the Company is unable to or otherwise
does not make such compensation deduction and has not received from Grantee
cash, a check or other available funds for the full amount of the Par Value by
5:00 P.M. Central Standard Time within thirty (30) days after the Award Date; or
Grantee has not made by that date such other provision for the payment of the
Par Value in form satisfactory to the Committee or Board in its sole discretion,
the Company shall pay the Par Value of the shares of Restricted Stock on behalf
of Grantee and will report the amount of such payment as income to Grantee for
the taxable period of Grantee during which the shares of Restricted Stock are
granted. Grantee acknowledges and agrees that he shall be responsible for the
payment of any and all federal, state and local taxes on such income if the
Company pays the Par Value on behalf of Grantee.
 
11.           Withholding.  The Company’s obligation to deliver shares of
Restricted Stock to the Grantee upon the vesting of such shares shall be subject
to the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements (the “Required Withholding”).  If
applicable, the Company shall withhold from the Restricted Stock that would
otherwise have been delivered to the Grantee the number of shares necessary to
satisfy the Grantee’s Required Withholding, and deliver the remaining whole
shares of Restricted Stock to the Grantee, unless the Grantee has made
arrangements with the Company for the Grantee to deliver to the Company cash, a
check or other available funds for the full amount of the Required Withholding
by 5:00 p.m. Central Standard Time on the date the shares of Restricted Stock
become vested.  The amount of the Required Withholding and the number of shares
of Restricted Stock to be withheld by the Company, if applicable, to satisfy the
Grantee’s Required Withholding, shall be based on the Fair Market Value of the
shares of vested Restricted Stock on the date prior to the applicable date of
vesting.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Stock Certificates.  Certificates representing the Common Stock
issued pursuant to the Award will bear all legends required by law and necessary
or advisable to effectuate the provisions of the 2012 Incentive Plan and this
Award.  The Company may place a “stop transfer” order against shares of the
Common Stock issued pursuant to this Award until all restrictions and conditions
set forth in the 2012 Incentive Plan or this Agreement and in the legends
referred to in this Section 12 have been complied with.
 
13.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Grantee, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Grantee may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted herein.
 
14.           No Service Guaranteed.  No provision of this Agreement shall
confer any right upon the Grantee to continued Service as a Director.
 
15.           Severability.  If any term, provision, covenant, or condition of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable for any reason, such invalidity, illegality, or
unenforceability shall not affect any of the other terms, provisions, covenants,
or conditions of this Agreement, each of which shall be binding and enforceable.
 
16.           Governing Law.  This Agreement, to the extent not otherwise
governed by mandatory provisions of the Code or the securities laws of the
United States, shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.
 
17.           Entire Agreement; Binding Effect. This Agreement shall cover all
shares of Common Stock acquired by the Grantee pursuant to this Agreement,
including any community and/or separate property interest owned by the Grantee’s
spouse in said shares.  All terms, conditions and limitations on transferability
imposed under this Agreement upon shares acquired by the Grantee shall apply to
any interest of the Grantee’s spouse in such shares. This Agreement and the 2012
Incentive Plan constitute the entire understanding between the parties regarding
this Award, and supersedes any and all prior written or oral agreements between
the parties with respect to the subject matter hereof. There are no
representations, agreements, arrangements, or understanding, either written or
oral, between or among the parties with respect to the subject matter hereof
which are not set forth in this Agreement.  This Agreement is binding upon the
Grantee’s heirs, executors and personal representatives with respect to all
provisions hereof. Except as set forth herein, this Agreement cannot be
modified, altered or amended, to the detriment of the Grantee, except by an
agreement, in writing, signed by both a duly authorized executive officer of the
Company and the Grantee.
 
 
4

--------------------------------------------------------------------------------

 
 

     
INSPERITY, INC.
             
Award Date: 
   
By:
         
Name:  
Paul J. Sarvadi        
Title:
Chairman of the Board and
         
Chief Executive Officer
 

 
Acknowledgement and Acceptance by the Grantee
 
I, _________________________, the undersigned Grantee, hereby acknowledge that I
have received copies of the Insperity, Inc. Directors Compensation Plan and the
Insperity, Inc. 2012 Incentive Plan (the “2012 Incentive Plan”) and that I will
consult with and rely upon only my own tax, legal and financial advisors
regarding the consequences and risks of the Award.  I hereby agree to and accept
the foregoing Restricted Stock Agreement, subject to the terms and provisions of
the 2012 Incentive Plan and administrative interpretations thereof referred to
above.



     
GRANTEE:
           
Date:
                       
Grantee’s Address
                                         

 
 
5

--------------------------------------------------------------------------------